

Exhibit 10.6
Equity Transfer Agreement
(English Translation)


Transferor: Qianglong Real Estate Co., Ltd., (hereinafter “Party A”)
Address: 95 Jingxi Road, Ba Da Ling Industrial District, Yanqing County, Beijing
Legal Representative: Changde Li


Transferee: Top Time International Limited (hereinafter “Party B”)
Address: 19th Floor, Lilin Plaza (please check its English name) 73-107 Lockhard
Road, Wanchai, Hong Kong


Director: Wei Wang 
Nationality: The People’s Republic of China


Background:


1. Party A is a legal entity incorporated in Beijing, China.
2. Party B is a company incorporated in Hong Kong under the laws of Hong Kong.
3. Party B owns 51% of Chongqing LongYi JiuZhou Dismutase Biology Technology Co.
Ltd. (“Chongqing Jiuzhou”)
4. Chongqing Jiuzhou is a company incorporated in Chongqing under the laws of
China, has registered capital of Renminbi 33.88 million yuan with the
registration number 5009012108295 and address at 5-2-2-2 Third Keyuan Road, Xie
Tai Zi, Jiu Long Po District. Its legal representative is Tan Guoqing. The
principal products are R&D and manufacturing of SOD and SOD related products.
5. Based on friendly consultation, the Parties hereby agree as follows:



Article 1
Share Transfer



Party A’s 51% shares with Chongqing Jiuzhou. 



Article 2
Transfer Price



The equity transfer price is $30.96 million.



Article 3
Terms of Agreement



1. Party A shall complete the transfer, i.e., obtain a new business license
within 30 days after the execution of this Agreement.
2. Party B shall make the transfer payment to Party A based on the following
schedules:



1)
pay 30% within 3 months after Chongqing Jiuzhou changes its business license.

2)
Pay 30% within 6 months after Chongqing Jiuzhou changes its business license.

3)
Pay 40% within 12 months after Chongqing Jiuzhou changes its business license.


--------------------------------------------------------------------------------


 
3. Methods of payment by Party B are as follows:



 
1)
Cash;

 
2)
Upon Party A’s consent, Party B can pay with its controlled capital (not
including stocks and equity).

 

Article 4
Rights and Obligations of the Parties



1. Party A



 
1)
Party A is entitled to accept the transfer payment pursuant to this Agreement.

 
2)
Party A shall transfer shares in good faith.



2. Party B
 

 
1)
Party B is entitled to accept 51% of the shares transferred by Party A.

 
2)
Party B shall pay the transfer price pursuant to this Agreement.




Article 5
Warrants and Covenants



Party A


1. Party A covenants that all Chongqing Jiuzhou’s certificates and licenses,
including but not limited to business license, articles of association, tax
registration, are valid and effective.
2. Party A covenants that all Chongqing Jiuzhou’s financial records documents
are true and valid.
3. Party A covenants that all Chongqing Jiuzhou’s legal documents and contracts
are valid and effective.
4. Party A covenants that Chongqing Jiuzhou is the legal owner of its capital,
including but not limited to factory building and equipment.
5. Party A covenants that Chongqing Jiuzhou is not currently involved in any
employment or labor disputes.


Party B


1. covenants it pay the transfer price on schedule.
2. covenants it take over the entity (Chongqing Jiuzhou) on schedule.
3. covenants it operate business under the laws of China.




Article 6
Liabilities for Breach of Contract



1. Party A shall pay a penalty of 10% of the transfer price if it fails to
transfer shares on schedule. Party B is entitled to terminate this Agreement and
requires a penalty of 10% of the transfer price if Party A fails to transfer
shares after an extension of 30 days.

2

--------------------------------------------------------------------------------



2. Party B shall pay a penalty of 1‰ of the transfer price for everyday it fails
to pay the transfer price. Party A is entitled to terminate this Agreement and
require a penalty of 20% of the transfer price if Party B delays more than 60
days.



Article 7
Governing Law and Settlement of Disputes



1. This Agreement shall be governed and construed by rules and laws of People’s
Republic of China.


2. Any disputes arising out of or relating to this Agreement shall be settled by
friendly consultation by the Parties. If no agreement is reached through
friendly consultation, each party is entitled to take the unsettled disputes to
China International Economic and Trade Arbitration Commission (CIETAC) in
accordance with CIETAC Arbitration Rules then in effect. Arbitration award shall
be final award binding upon the Parties.



Article 8
Execution and Termination of the Agreement



This Agreement shall be effective upon signatures and shall be terminated upon
any breach of contract specified in Article 5.



Article 9
Signature Date and Location



December 22, 2006


Chongqing




Party A: Qianglong Real Estate Co., Ltd.
Party B: Top Time International Limited
 
 
3

--------------------------------------------------------------------------------

 